DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 1 is objected to because of the following informalities:
Claim 1 recites “MEMS” in Line 2. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claims.
Claim 1 recites “PCB” in Line 3. Spell out an acronym or abbreviation in the first mention, with the acronym identified in parentheses, then abbreviate and use the acronym throughout the remainder of the claims. 
Claim 1 recites “its top surface” and it should be “the top surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (hereinafter Tanaka) US-PG-PUB No. 2011/0158450 in view of Reese et al. (hereinafter Reese) US-PG-PUB No. 2016/0007107.

Regarding claim 1, Tanaka teaches
A microphone module (Figs. 8A and 9 show a microphone unit 4) comprising:
a MEMS-microphone capsule (Figs. 8A and 9 show a cover portion 30), 
Figs. 8A and 9 show a microphone substrate 19 has a top surface and a bottom surface; and 
a sealing element (Figs. 8A and 9 show a wiring board 60 (note; the wiring board act as a sealing element since isolate an area of the microphone unit 4 as shown in Fig. 8A and 9)), wherein the sealing element (i.e. wiring board 60) comprising a first vent (Figs. 8A and 9 show a first through hole 81) and a second vent (Figs. 8A and 9 show a second through hole 82), wherein: 
the microphone substrate 19 is arranged between the MEMS-microphone capsule (i.e. cover portion 30) and the sealing element (i.e. wiring board 60) as shown in Figs. 8A and 9, 
the MEMS-microphone capsule (i.e. cover portion 30) is aligned to the bottom surface of the microphone substrate 19 as shown in Figs. 8A and 9,
the microphone substrate 19 comprises a first passage (Figs. 8A and 9 show a first substrate opening 11) for sound and a second passage (Figs. 8A and 9 show a third substrate opening 13) for sound as shown in Fig. 9, 

the microphone substrate 19 comprises on the top surface a first groove (Figs. 8A and 9 show a first substrate internal space 45) which opens at a first end into the first passage (i.e. first substrate opening 11) as shown in Fig. 9 and the microphone substrate 19 further comprises on the top surface a second groove (Figs. 8A and 9 show a second substrate internal space 46) which opens at a first end into the second passage (i.e. third substrate opening 13) as shown in Fig. 9, and that the sealing element (i.e. wiring board 60) is arranged on the top surface of the microphone substrate 19 and that the sealing element (i.e. sealing portions 71 and 72) covers the first groove (i.e. first substrate internal space 45) and the second groove (i.e. second substrate internal space 46) in such a way that the first groove (i.e. first substrate internal space 45) is transformed into a first channel as shown in Fig. 9 and the second grove (i.e. second substrate internal space 46) is transformed into a second channel as shown in Fig. 9
Tanaka does not explicitly teach that the microphone substrate is PCB.
	Reese teaches that of a second substrate layer 122 is a printed circuit board (PCB) (Para. [0032], lines 1-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the microphone, as taught by Tanaka, with the PCB substrate layer, as taught by Reese, with the motivation the by using the PCB substrate layer the interconnections on the microphone would be less bulky since on a PCB, 

Regarding claim 2, the combination of Tanaka and Reese teach all the features with respect to claim 1 as outlined above. Tanaka teaches in Figs. 8A and 9 that the first vent (i.e. first through hole 81) opens to a second end of the first groove (i.e. first substrate internal space 45) and the second vent (i.e. second through hole 82) opens to second end of the second groove (i.e. second substrate internal space 46).  

Regarding claim 3, the combination of Tanaka and Reese teach all the features with respect to claim 2 as outlined above. Tanaka teaches in Figs. 8A and 9 that the first vent (i.e. first through hole 81) is arranged offset with respect to the first passage of the microphone substrate (PCB) 19.  
The combination of Tanaka and Reese do not explicitly teach that the second vent is arranged offset with respect to the second passage of the PCB.
	Reese teaches in Fig. 1 of a second sound aperture 107 is arranged offset with respect to a second transmission mechanism of the PCB 122.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the second vent, as taught by the combination of Tanaka and Reese, with the arrangement of the second vent, as taught by Reese, with the motivation to create a distance or a delay that creates the desired phase difference across the microphone.

Regarding claim 4, the combination of Tanaka and Reese teach all the features with respect to claim 1 as outlined above.
The combination of Tanaka and Reese do not explicitly teach that the first vent and the second vent of the sealing element are covered by a first protection and/or friction element and a second protection and/or friction element.
Reese teaches in Fig. 1 of a first sound aperture 106 and a second sound aperture 107 are covered by a first acoustic resistance element 119 and a second acoustic resistance element 120.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first vent and the second vent of the sealing element, as taught by the combination of Tanaka and Reese, with the first and the second acoustic resistance elements covering the first and the second sound apertures, as taught by Reese, with the motivation to create a time delay that creates the desired phase difference across the microphone.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653